DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 11/22/2021.  Claims 8 and 18 have been canceled and claims 1-7, 9-17 and 19-22 are pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-11, 13-17, 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He [US 2019/0254110].
As claim 1, He discloses a method of wireless communication by a user equipment (UE), comprising obtaining information regarding uplink resources assigned to the UE for an uplink transmission during a wake-up procedure after detecting at least one wake up signal (WUS) during a WUS occasion configured for the UE in a 
discontinuous reception (DRX) mode, wherein the UE shares uplink resources with 
one or more other UEs for sending their own uplink transmissions after WUS 
[Par. 0097-0098 discloses bandwidth for PUSCH or PUCCH assigned for one or more UEs for transmitting in wakeup procedure after detecting wakeup signal “WUS” during WUS occasion in DRX mode, Fig 30-36, monitoring WUS occasion in DRX mode; Par. 0179, 0185]; and sending the uplink transmission, after detecting the WUS, using the uplink resources assigned to the UE vary depending on the resources used for transmission of the WUS [Figs 30-36 discloses after receiving WUS, UE transmit uplink data such as CSI, ACK wherein the assigned uplink resource are vary depended on the downlink resources used for transmitting of WUS such as WUS in default bandwidth which assigned the active bandwidth for uplink, Par. 0179 and 0182 or WUS in active bandwidth which assigned the other active bandwidth for uplink, Fig 21, Par. 0267 disclose when WUS which is in active bandwidth, indicates the active bandwidth for using to downlink and uplink]. 
As claim 3, He discloses the uplink transmission is sent to at least one of: confirm detection of the WUS; provide feedback regarding measurement of one or more reference signals (RS); or request one or more types of RS [Par. 0238, 0325 discloses report CSI based on measurement of reference signal “CSI_RS”]. 
As claim 4, He discloses the uplink transmission comprises at least one of: sounding reference signals (SRS); or UE status reporting [Par. 0094, 0096, 0099, 0303 discloses SRS for uplink]. 
As claim 5, He discloses the assigned uplink resources are for a physical uplink control channel (PUCCH) transmission or a physical uplink shared channel (PUSCH) transmission [Par. 0097-0098]. 
[Par. 0058, 0098, 0101 disclose the UL transmissions are orthogonal]. 
As claim 7, He discloses the information regarding uplink resources assigned to the UE is obtained via at least one of radio resource control (RRC) or media access control (MAC) control element (CE) signaling [Par. 0141, 0226-0229, RRC or MAC used to assign resource for UE]. 
As claim 9, He discloses are indicated by the WUS; or vary according to a frequency hopping pattern [Par. 0141, 0182 disclose WUS includes bandwidth for uplink data]. 
	As claim 10, He discloses the UE determines the uplink resources assigned to the UE based on a mapping of the resources used for transmission of the WUS and uplink resources assigned to the UE [Par. 0309, 0330, 0331 disclose assigned resource based on WUS in order to have UL/DL resource]. 
	As claim 11, He discloses a method of wireless communication by a network entity, comprising signaling, to a user equipment, information regarding uplink resources assigned to the UE for an uplink transmission during a wake-up procedure after detecting at least one wake up signal (WUS) during a WUS occasion configured for the UE in a discontinuous reception (DRX) mode, wherein the UE shares uplink resources 
with one or more other UEs for sending their own uplink transmissions after WUS 
[Par. 0097-0098 discloses bandwidth for PUSCH or PUCCH assigned for one or more UEs for transmitting in wakeup procedure after detecting wakeup signal “WUS” during WUS occasion in DRX mode, Fig 30-36, monitoring WUS occasion in DRX mode; Par. 0179, 0185]; sending the UE a WUS; and monitoring the uplink resources assigned to UE for the uplink transmission, after sending the WUS wherein the uplink resources assigned to the UE vary depending on the resources used for transmission of the WUS [Figs 30-36 discloses after receiving WUS, UE transmit uplink data such as CSI, ACK wherein the assigned uplink resource are vary depended on the downlink resources used for transmitting of WUS such as WUS in default bandwidth which assigned the active bandwidth for uplink, Par. 0179 and 0182 or WUS in active bandwidth which assigned the other active bandwidth for uplink, Fig 21, Par. 0267 disclose when WUS which is in active bandwidth, indicates the active bandwidth for using to downlink and uplink]. 
As claim 13, He discloses the uplink transmission provides at least one of: confirmation of detection of the WUS; feedback regarding measurement of one or more reference signals (RS); or a request one or more types of RS [Par. 0238, 0325 discloses report CSI based on measurement of reference signal “CSI_RS”]. 
As claim 14, He discloses the uplink transmission comprises at least one of: sounding reference signals (SRS); or UE status reporting [Par. 0094, 0096, 0099, 0303 discloses SRS for uplink]. 
 As claim 15, He discloses the assigned uplink resources are for a physical uplink control channel (PUCCH) transmission or a physical uplink shared channel (PUSCH) transmission [Par. 0097-0098]. 
[Par. 0098]. 
As claim 17, He discloses the information regarding uplink resources assigned to the UE is obtained via at least one of radio resource control (RRC) or media access control (MAC) control element (CE) signaling [Par. 0141, 0226-0229, RRC or MAC used to assign resource for UE]. 
As claim 19, He discloses are indicated by the WUS; or vary according to a frequency hopping pattern [Par. 0141, 0182 disclose WUS includes bandwidth for uplink data]. 
	As claim 20, He discloses the UE determines the uplink resources assigned to the UE based on a mapping of the resources used for transmission of the WUS and uplink resources assigned to the UE [Par. 0309, 0330, 0331 disclose assigned resource based on WUS in order to have UL/DL resource].
	As claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Lim [US 2019/0281546 includes provisional application 62/641555].
As claims 2 and 12, He fails to disclose what Lim discloses the uplink transmission is sent during the ON duration in DRX mode [Par. 0129 disclose base station send a wakeup message to UE and Figs 7-8 disclose CSI report during on duration of CRX mode]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allowing the UE to report CSI during on-duration of CRX mode as disclosed by Lim into the teaching of He.  The motivation would have been to improve the efficiency of the battery.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
In response to page 8, the applicant states that He fails to disclose the amended claim.  In reply, He discloses the uplink resources assigned to the UE vary depending on the resources used for transmission of the WUS [Figs 30-36 discloses after receiving WUS, UE transmit uplink data such as CSI, ACK wherein the assigned uplink resource are vary depended on the downlink resources used for transmitting of WUS such as WUS in default bandwidth which assigned the active bandwidth for uplink, Par. 0179 and 0182 or WUS in active bandwidth which assigned the other active bandwidth for uplink, Fig 21, Par. 0267 disclose when WUS which is in active bandwidth, indicates the active bandwidth for using to downlink and uplink]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414